EXHIBIT A


          This guaranty (the "Guarantee") is made as of October 1, 2002, by
Cogentrix Energy, Inc., a North Carolina corporation ("Guarantor"), in favor of
Dynegy Power Marketing, Inc., a Texas corporation ("Beneficiary").


RECITALS


A.

Beneficiary has entered into that certain Amended and Restated Dependable
Capacity And Conversion Services Agreement, dated as of June 1, 2000 (as the
same may be amended, modified or supplemented pursuant to its terms from time to
time, the "CSA"), with Quachita Power, LLC (formerly known as Ouachita Power,
LLC), a Delaware limited liability company ("Obligor").


B.

Section 2.6(b) of the CSA permits the Obligor to deliver a Guarantee as a Cost
of Cover Credit Support.


C.

Capitalized terms used but not defined in this Guarantee have the respective
meanings given to them in the CSA.

AGREEMENTS:


          NOW, THEREFORE, in consideration of Beneficiary entering into the CSA,
and for other consideration, the receipt and sufficiency of which is hereby
acknow1edged and received, the Guarantor hereby agrees as follows:

1.     General.  The Guarantor does hereby absolutely, irrevocably and
unconditionally guarantee, undertake and assure to and for the benefit of
Beneficiary, its successors and permitted assigns, the full, prompt and complete
payment of Cost of Cover True Up Amounts due to Beneficiary under Section 10.6
of the CSA accruing on or after October 1, 2002 and on or prior to the last Day
of the Contract Year containing October 1, 2002 (the "Obligations") up to the
aggregate amount of Five Million Dollars (US$5,000,000), which undertaking and
assurance are unconditional and absolute. The Guarantor agrees that the
undertaking and assurance as set forth herein are and shall be primary
obligations of, and fully and completely enforceable against, the Guarantor and
shall constitute a continuing guaranty of payment and not a guaranty of
collection only and shall remain in full force and effect for the term of this
Guarantee. The Guarantor acknowledges the receipt and adequacy of the
consideration hereinabove recited and agrees that such consideration fully
supports this Guarantee.

2.     Payments.  Any payments made by the Guarantor to Beneficiary under this
Guarantee shall be made in the lawful money of the United States in the
amount(s) required to be paid hereunder, not later than five (5) Business Days
following Beneficiary's written demand to the Guarantor, which demand shall
state and identify the nature of the Obligations due.

3.     Termination. Upon the earliest of (a) August 16, 2003, (b) the date that
Obligor provides Beneficiary replacement Cost of Cover Credit Support, ( c) the
date on which the aggregate amount paid by Guarantor hereunder shall equal
$5,000,000 and (d) termination by Obligor and Beneficiary of the CSA (provided
all of the Obligations and liabilities of Obligor pursuant to Section 10.6 of
the CSA shall have been fully discharged), this Guarantee shall terminate and
Guarantor shall have no further liability hereunder. On termination of this
Guarantee, Beneficiary shall, at Guarantor's request, promptly release this
Guarantee in a written document reasonably satisfactory to Beneficiary and
Guarantor. This Guarantee will continue in full force and effect until such
date; provided however, that termination of this Guarantee shall not affect the
validity or enforceability of this Guarantee with respect to: (a) any Obligation
incurred or arising prior to the termination of this Guarantee, (b) any
Obligation(s) which survives the termination of the CSA, and (c) any extensions
or renewals of, interest accruing on, or fees, costs or expenses (including
attorneys' fees) incurred with respect to any of the Obligations.

4.     No Conditions. (a) This Guarantee is direct, unconditional and absolute
and shall be valid and enforceable regardless of:


(i)

the modification or any future amendment of, or change (whether or not material)
in the CSA or any other agreement, document or instrument related to the
transactions contemplated thereby (including, without limitation, any amendment
extending the manner, place or terms of payment, renewal, or alteration of all
or any portion of the obligations thereunder) or, subject to Guarantor's right
to assert any of the defenses reserved in Section 7(b) of this Guarantee, the
validity, invalidity, nonbinding effect or unenforcibility of any term or
condition of this Guarantee or the CSA (other than with respect solely to such
term or condition);


(ii)

any action taken or failed to be taken to enforce this Guarantee or the CSA, or
the waiver or consent by the Beneficiary with respect to any of the provisions
thereof unless any such remedy of Beneficiary under the CSA is expressly
conditioned upon notice being given by Beneficiary, in which case the giving of
such notice pursuant to the terms of the CSA shall be a condition of
Beneficiary's rights under this Guarantee;


(iii)

any law, regulation or decree now or hereafter in effect which might in any
manner affect any of the terms or provisions of this Guarantee;


(iv)

whether or not Beneficiary takes steps to mitigate damages, except to the extent
mitigation is expressly required pursuant to the CSA;


(v)

any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation or the like of Beneficiary, Guarantor, Obligor or any
of its affiliates, provided that Beneficiary acknowledges that the bankruptcy,
insolvency, reorganization, arrangement, adjustment, composition, liquidation or
the like of Beneficiary shall not affect any of Obligor's rights or remedies
with respect to any of the foregoing to the extent expressly reserved to Obligor
in the CSA;


(vi)

any merger or consolidation of Obligor or the Guarantor into or with any other
Person, or any sale, lease or transfer of any or all of the assets of Obligor or
the Guarantor to any other Person;


(vii)

any circumstance other than indefeasible payment which might constitute a
defense available to, or a discharge of the Guarantor, or any other surety,
except for such defenses expressly reserved to Guarantor under Section 7(b);


(viii)

any sale, transfer or other disposition by the Guarantor of any direct or
indirect interest it may have in Obligor;


(ix)

absence of any notice to, or knowledge by, the Guarantor of the existence or
occurrence of any of the matters of events set forth in the foregoing
subdivisions (i) through (viii); and


(x)

except as expressly reserved to Guarantor under Section 7(b), any other
circumstance not described in this Section; it being agreed by the Guarantor
that its obligations under this Guarantee shall not be discharged until all
Obligations have been paid in full.


          (b)     Each right, power and remedy of Beneficiary provided in this
Guarantee or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Guarantee or now or hereafter
existing at law or in equity or by statute or otherwise. The exercise or partial
exercise by Beneficiary of anyone or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Beneficiary of all such
other rights, powers or remedies, and no failure or delay on the part of the
Beneficiary to exercise any such right, power or remedy shall operate as a
waiver thereof. Any waiver of any such right or remedy by Beneficiary must be in
writing and signed by Beneficiary.

5.     No Discharge. None of the following shall operate to discharge the
Guarantor:


A.

Any modifications of any contract between Beneficiary and Obligor;


B.

Beneficiary's acceptance of any instrument in substitution for any claim or
debt;


C.

Any renewal, extension, modification or substitution of, or for any instrument;


D.

Any leniency or failure to pursue collection by Beneficiary with respect to
Obligor or the Guarantor;


E.

Any release or impairment of collateral, if any, which secures payment of
Obligor's obligations to Beneficiary under the CSA; or


F.

The inclusion by any subsequent separate agreement or by any amendment of this
Guarantee at a later date of additional guarantors of the obligations guaranteed
hereunder; or the subsequent release of any of the same.


6.     [Reserved]

7.     Defenses.

          (a) Except as specifically reserved elsewhere in the Guarantee,
Guarantor hereby waives and relinquishes all defenses, rights and remedies
accorded by applicable law to sureties or guarantors and agrees not to assert or
take advantage of any such defenses, rights or remedies, including without
limitation:


(i)

any right to require Beneficiary to proceed against Obligor or any other person
or to proceed against or exhaust any security held by Beneficiary at any time or
to pursue any other remedy in Beneficiary's power before proceeding against
Guarantor;


(ii)

any defense that may arise by reason of the incapacity or lack of authority of
any person;


(iii)

demand, presentment, protest and notice of any kind, including without
limitation notice of the existence, creation or incurring of any new or
additional obligation that may constitute an Obligation, or of any action or
non-action on the part of Obligor, Beneficiary, any creditor of Obligor or
Guarantor, or on the part of any other person under this or any other instrument
in connection with any obligation or evidence of indebtedness held by
Beneficiary as collateral or in connection with any Obligations hereby
guaranteed;


(iv)

any defense based upon an election of remedies by Beneficiary which destroys or
otherwise impairs the subrogation rights of Guarantor, the right of Guarantor to
proceed against Obligor for reimbursement, or both;


(v)

any defense based upon any statute or rule of law that provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; and


(vi)

notices, diligence, presentment and demand (whether for non-payment or protest
or of acceptance, maturity, extension of time, change in nature of form of the
Obligations, acceptance of security, release of security, composition or
agreement arrived at as to the amount of, or the terms of, the Obligations,
notice of acceptance of this Guarantee and notice of any sales transactions,
notice of adverse change in Obligor's financial condition or any other fact
which might materially increase the risk to the Guarantor) with respect to any
of the Obligations and all other demands whatsoever.


          (b)     The Guarantor hereby reserves to itself all rights,
counterclaims and other defenses to which Obligor may have to payment or
performance of any Obligations with respect or pursuant to the CSA, other than
(i) defenses arising from the bankruptcy or insolvency of Obligor, Beneficiary
(but subject to such rights with respect thereto as expressly reserved to
Obligor in the CSA), Guarantor or any other party, (ii) any defenses expressly
waived by Obligor under the CSA or the Guarantor in this Guarantee, and (iii)
any defense that has been previously waived or asserted and resolved against
Obligor or Guarantor under the CSA, provided that if such defense may be
appropriately asserted by Obligor pursuant to the terms of the CSA in defense of
a new, separate or subsequent claim brought by Beneficiary, the waiver of such
defense is not waived but is limited to the terms of such new, separate or
subsequent claim.

8.     Attorney's Fees. The Guarantor will be responsible for the payment of all
of Beneficiary's costs and expenses (i) incurred in enforcing its rights under
this Guarantee, by legal process or otherwise, including, but not limited to,
Beneficiary's reasonable expert and attorney's fees or (ii) incurred as a result
of the failure by the Guarantor to perform or observe any of the provisions
hereof, except to the extent any of the foregoing are the result of an action
brought by Beneficiary which is finally adjudged to be without merit, in which
case, Beneficiary shall bear all such costs and expenses. Notwithstanding any
other provision of this Guarantee, the obligations of the Guarantor under this
Section 8 are in addition to its obligation to Guarantee the Obligations.

9.      Assignment. This Guarantee may be assigned by Beneficiary without the
consent of Guarantor and shall be binding upon and inure to the benefit of the
Beneficiary's successors and assigns and legal representations. Except as herein
provided, neither party hereto may assign this Guarantee or any of its rights or
obligations hereunder without the prior written consent of the other party.

10.      Representations. The Guarantor hereby makes the following
representations and warranties:

          (a)     The Guarantor is a corporation duly organized and in good
standing under the laws of the jurisdiction specified for the Guarantor in the
first paragraph of this Guarantee.

          (b)     The Guarantor has the corporate authority to execute, deliver
and fully perform its obligations under this Guarantee and all resolutions, if
any, of directors and shareholders required to authorize execution and delivery
of this Guarantee have been obtained.

          (c)     This Guarantee constitutes a valid, legal and binding
obligation of the Guarantor enforceable in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy or similar laws
respecting creditor's rights generally.

          (d)     To Guarantor's knowledge, there are no legal or arbitral
proceedings, or any proceedings by or before any governmental or regulatory
authority or agency, now pending or, to the best knowledge of the Guarantor,
threatened against the Guarantor or its property which (i) could have a material
adverse effect on Guarantor's ability to perform its obligations under this
Guarantee, or (ii) could affect the validity or enforceability of this Guarantee
or the Guarantor's obligations hereunder.

          (e)     All approvals, consent, authorizations, filings, permits or
other actions required to be obtained from or made with respect to any
applicable governmental authority ("Government Approval"), if any, as of the
date hereof in connection with due execution and delivery of, and performance by
the Guarantor of its obligations and the exercise of its rights under, this
Guarantee have been duly obtained or made, were validly issued, are in full
force and effect, are final and not subject to appeal or renewal, are held in
the name of the Guarantor and are free from conditions or requirements. There is
no proceeding pending or, to the best knowledge of the Guarantor, threatened
against the Guarantor which seeks to rescind, terminate or suspend any such
Government Approval.

          (f)     Guarantor has not received notice of, and is not otherwise
aware of any material default under or with respect to any other material
agreement, lease or instrument to which the Guarantor is a party or by which it
or its properties may be bound.

          (g)     Guarantor is not, and shall not as a result of the execution
and delivery of this Guarantee, be rendered insolvent. By executing this
Guarantee, Guarantor does not intend to incur, or believe it is incurring,
obligations beyond its ability to pay. Guarantor's property remaining after the
delivery and performance of this Guarantee shall not constitute unreasonably
small capital in comparison to its potential liability under this Guarantee.

11.     Governing Law. The legal rights and obligations hereunder shall be
determined in accordance with the laws of the State of New York.

12.     Severability. Every provision of this Guarantee is intended to be
severable. If any term or provision of this Guarantee is declared to be illegal
or invalid for any reason whatsoever by a court of competent jurisdiction, such
illegality or invalidity shall not affect the balance of the terms and
provisions hereof, which terms and provisions shall remain binding and
enforceable.

13.     Notices. All notices, requests, demands and other communications
required or permitted to be made or given under this Guarantee shall be in
writing and shall be deemed to have been given (i) on the date of personal
delivery, (ii) on the date of deposit in the U.S. Mail, by registered or
certified mail, postage prepaid, or (iii) on the date of delivery to a reputable
overnight courier service, in each case addressed to the other party as follows:



If to Guarantor, to:

Cogentrix Energy, Inc.
9405 Arrowpoint Boulevard
Charlotte, North Carolina 28273
Attention: Chief Financial Officer
Telephone: 704-525-3800
Facsimile: 704-529-1006


And

Cogentrix Energy, Inc.
9405 Arrowpoint Boulevard
Charlotte, North Carolina 28273
Attention: General Counsel
Telephone: 704-525-3800
Facsimile: 704-529-1006


If to Beneficiary

Dynegy Power Marketing, Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
Attention: Vice President-Trading


And

Dynegy Power Marketing, Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
Attention: Vice President-Power Supply
Telephone: 713-507-6400
Facsimile: 713-507-6505


And

Dynegy Power Marketing, Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
Attention: General Counsel
Telephone: 713-507-6400
Facsimile: 713-507-6986



Any party may change its address for receiving notice by written notice given to
the other party as set forth above.

14.     Entire Agreement/No Amendment. This Guarantee constitutes the entire
agreement and understanding of the parties hereto respecting its subject matter
and supersedes all prior written and contemporaneous oral agreements,
representations and understandings relating to its subject matter. No term
hereof may be changed, waived, discharged or terminated unless by an instrument
signed by the party against whom enforcement is sought.

15.     Further Assurances. Guarantor will promptly and duly execute and deliver
to Beneficiary such further documents and assurances and take such further
action as Beneficiary may from time to time reasonably request including,
without limitation, any amendments hereto in order to establish and protect the
rights, interests and remedies created or intended to be created in favor of
Beneficiary hereunder. Notwithstanding the foregoing, Guarantor shall not be
required to provide further documents and/or assurances or take further action
as contemplated by this Section 15, if, in Guarantor's reasonable determination
doing so would materially increase Guarantor's liability or obligations under
this Guarantee.

16.     Reinstatement of Guarantee. This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment to
Beneficiary by Guarantor hereunder, is rescinded or must otherwise be returned
by Beneficiary upon the insolvency, bankruptcy, reorganization, dissolution or
liquidation of Obligor or otherwise, all as though such payment had not been
made.

17.     Limitation on Liability.  Notwithstanding anything to the contrary
contained or implied herein, and if called upon to perform hereunder, it is
expressly agreed that the Guarantor's obligations under this Guarantee shall not
exceed the amount of five million Dollars (US$5,000,000).



IN WITNESS WHEREOF, the Guarantor has executed this Guarantee through a duly
authorized officer on the date shown above.



COGENTRIX ENERGY, INC.



BY:         /s/   THOMAS F. SCHWARTZ       
        Name:  Thomas F. Schwartz
        Title:    Group Senior Vice President and
                         Chief Financial Officer

